By the Court, Bronson, J.
There is nothing on the face of the note to show that the society had any thing to do with it, except the impression made on the paper by the seal. It is the personal Undertaking of the defendants, and of no one else. The seal of any court or public officer may be affixed by an impression directly on the paper, without the use of wafer or wax. (2 R. S. 404,5} 61.) But a stamp or impression of this kind made by a corporation, o. an individual who is not a public officer, is a mere nullity. (Bank of Rochester v. Gray, 2 Hill, 227.) As there was no seal of any one to the note, the objection that it was a specialty, of course falls to the ground.
If it was right to allow the defendants to go beyond the note itself, and prove extrinsic facts for the purpose of showing that the corporation was bound, it was clearly right to allow the plaintiffs to give rebutting evidence ; and,.if we look into the *495whole case, it plainly appears that the defendants intended to hind themselves personally by the note, and it does not appear that the corporation was a party to the contract. If we look at the note itself, it is the undertaking of the defendants, and of them alone; and if we go into the extrinsic evidence, it leads us to the same result. Whether, therefore, the judge was right on all the questions which the defendants made in relation to the evidence is a matter of no moment, though I see no solid objection to any of the decisions of .which the defendants complain.
New trial denied.